NOTE: This order is nonprecedential.
United States Court of A11peaIs
for the Federal Circuit
(Reexa1i1i1iation No. 90/O06,677)
IN RE NTP, INC.,
2010-1275
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 32-day exten-
sion of tinie, until September 24, 201G, to file his brief
NTP, Inc. moves without opposition to extend the time to
file its reply brief to 34 days from service of the Director’s
b ` f. NTP ` ` '
r1e also moves without opposition to extend the
time to file the joint appendix to 14 days from the date of
service of the reply brief.
Upon consideration thereof,
IT IS ORDERED THATZ

IN RE NTP
The motions are granted
2
FoR THE CoURT
 1 4  /s/ J an H0rbaly
Date
ccc Brian M. Buroker, Esq.
S
Raymond T. Chen, Esq.
J an Horbaly
Clerk
"-=eez§§blEnse:°“
sEP 14 2010
JAN HORBAL¥
CLERK